La Jueza Asociada Señora Fiol Matta
emitió la opinión del Tribunal.
Este caso nos permite atender dos asuntos de gran re-levancia en materia de alimentos entre ex cónyuges y de interpretación legislativa. En primer lugar, debemos resolver cuál es la relación entre el Art. 109 del Código Civil de Puerto Rico, según enmendado, 31 L.P.R.A. see. 385, que se refiere a los alimentos entre ex cónyuges, y los Arts. 142-144 del Código Civil de Puerto Rico, 31 L.P.R.A. sees. 561-563, que regulan los alimentos entre parientes. En se-gundo lugar, este caso nos requiere aclarar la función jurídica de las ocho circunstancias añadidas al Art. 109 en 1995 mediante la Ley Núm. 25 de 16 de febrero de ese año.
1 — 1
Las partes en este caso, Israel Morales Vargas y Adora-ción Jaime Jaime, se divorciaron el 5 de septiembre de 2001. Durante su matrimonio procrearon seis hijos, todos mayores de edad al momento del divorcio de sus padres.
El 17 de octubre de 2001, la señora Jaime Jaime pre-sentó una petición de alimentos al amparo del Art. 109 del Código Civil, supra. Alegó que carecía de medios suficien-tes para vivir, dado que nunca ejerció un trabajo por el cual percibiera un salario. También alegó que durante su ma-trimonio se dedicó a cuidar de sus seis hijos y a las labores del hogar.
El señor Morales Vargas se opuso a esta petición y pre-sentó una moción de desestimación en la que argumentó que los llamados a alimentar a su ex cónyuge eran sus *289parientes más próximos. Adujo así que la señora Jaime Jaime estaba obligada a reclamar alimentos, en primer lu-gar, a sus descendientes, en segundo lugar, a sus ascen-dientes y, en tercer lugar, a sus parientes colaterales. Sólo entonces, si no podían cumplir los parientes antes mencio-nados, es que podría recurrir al citado Art. 109 del Código Civil.
Trabada la controversia y luego de la vista correspon-diente, el tribunal de instancia declaró “con lugar” la mo-ción de desestimación del señor Morales Vargas. Concluyó que
... la promovente ha de reclamar en primer lugar a sus des-cendientes, en segundo lugar a sus ascendientes y en tercer lugar a sus parientes colaterales, hermanos y sobrinos. De no poder éstos, entonces es de aplicación la obligación del ex-cónyuge. Resolución del Tribunal de Primera Instancia, págs. 5-6.
Al fundamentar su decisión, destacó que la señora Jaime Jaime
... cuenta con descendientes y colaterales capacitados para ayudarle, dos de los hijos y la familia de uno de ellos, disfrutan y se benefician de la posesión de los bienes muebles e inmue-ble que [ella] ostenta, sin pagar canon o merced alguna por ello. Resolución del Tribunal de Primera Instancia, pág. 6.
También destacó que el señor Morales Vargas “asumió todas las deudas de la extinta sociedad legal de ganancia-les, no dejando deuda alguna” a la señora Jaime Jaime.(1)
*290Inconforme con esta determinación, la demandante acu-dió al Tribunal de Apelaciones. Ese foro revocó la decisión del tribunal apelado y le impuso al señor Morales Vargas la obligación de pagar a la señora Jaime Jaime una pensión alimenticia, aunque devolvió el caso al tribunal de instan-cia para que determinara la cuantía. El Tribunal de Ape-laciones fundamentó su decisión en que
... [a]un estableciendo que el ex-cónyuge reclamante puede acudir a sus parientes para alimentos, entendemos que en pri-mera instancia éstos deben ser reclamados al ex-cónyuge, a tenor con el Artículo 109, supra. De éste no poder cumplir con dicha obligación y en atención a las circunstancias particula-res del caso, el tribunal deberá evaluar si procede establecer la obligación de alimentar a los parientes, de conformidad a los Artículos 143 y 144. (Escolio omitido.) Sentencia del Tribunal de Circuito de Apelaciones, págs. 13-14.
El señor Morales Vargas acude ante nosotros, alegando que el foro apelativo incidió al “determinar que el obligado en primera instancia a proveer alimentos es el ex cónyuge y no sus parientes” y al “revocar al Tribunal de Primera *291Instancia, ya que la recurrida no probó su necesidad de alimentos”. Petición de certiorari, pág. 5. El 14 de febrero de 2003 expedimos el auto. Tras varios trámites, el 11 de agosto de 2003 dimos el recurso por sometido. Así, estamos en posición de resolver.
I — I
La controversia central de este caso nos requiere dilucidar si hay alguna relación entre los Arts. 109 y 142 del Código Civil de Puerto Rico, supra, y si como consecuencia de esa relación existe un orden de prelación que obligue a un ex cónyuge a agotar los remedios de los Arts. 142-144, supra, antes de poder solicitar alimentos al amparo del citado Art. 109. Concluimos que el origen y propósito de cada uno de estos artículos es distinto; en tanto que el Art. 142 establece una obligación puramente alimenticia, el Art. 109 establece una obligación sui generis que surge estrictamente como consecuencia del divorcio. Sin embargo, ambas obligaciones están investidas “del mayor interés público”. González v. Suárez Milán, 131 D.P.R. 296, 301 (1992). En este caso señalamos que
... la obligación de dar alimentos surge del derecho fundamental de todo ser humano a existir y a desarrollar plena-mente su personalidad. Por eso es un “ ‘deber altamente social, que no depende de la voluntad del que le tiene, sino que se impone ... como una de las condiciones necesarias de la vida progresiva de la humanidad’ ”. González v. Suárez Milán, supra, pág. 301, citando a J.M. Manresa y Navarro, Comentarios al Código Civil español, 7ma ed. rev., Madrid, Ed. Reus, 1956, págs. 782-783.
A. Los Artículos 142-144 del Código Civil de Puerto Rico
Los Arts. 142-144 del Código Civil de Puerto Rico, supra, regulan la obligación que nace del parentesco, dentro de ciertos límites y cuando concurren determinadas circunstancias. Son idénticos a los artículos de la misma enumeración en el Código Civil español. El primero define *292los alimentos como todo aquello que “es indispensable para el sustento, habitación, vestido y asistencia médica, según la posición social de la familia”; además, señala que los alimentos comprenden también la “educación e instrucción del alimentista cuando es menor de edad”. El Art. 143, supra, establece quiénes están obligados a proveerse alimen-tos recíprocamente, a saber: los cónyuges, los ascendientes y descendientes, y los hermanos. Por último, el Art. 144, supra, dispone un orden de prelación entre los llamados a darse alimentos, en aquellos casos en que concurran dos o más obligados. Según el orden así dispuesto, cuando sean dos o más los obligados, éstos lo estarán en el orden si-guiente:
1. Al cónyuge.
2. A los descendientes del grado más próximo.
3. A los ascendientes también del grado más próximo.
4. A los hermanos.
Además, el citado Art. 144 aclara que cuando los obliga-dos sean descendientes y ascendientes entre sí, “se regu-lará la gradación por el orden en que sean llamados a la sucesión legítima de la persona que tenga derecho a los alimentos”.
B. El Artículo 109 del Código Civil de Puerto Rico
En 1902, como consecuencia del cambio de soberanía ocurrido cuatro años antes, se realizó una importante revi-sión del Código Civil de Puerto Rico, con la intención principal de “armonizarlo” con el sistema americano.(2) Fue en ese contexto histórico que se introdujo a nuestro país el *293Art. 109,(3) sobre alimentos entre ex cónyuges, copiado del Art. 160 del Código Civil de Louisiana.(4) Éste, a su vez, se había redactado utilizando como modelo el Art. 301 del Có-digo Civil Napoleónico o Código Civil francés de 1805.(5) De esta forma se incorpora en nuestra jurisdicción, aunque de manera indirecta, el modelo francés de alimentos entre ex cónyuges.
Los Arts. 160 de Louisiana y 109 de Puerto Rico, supra, establecieron ciertas variantes importantes con respecto al modelo francés.(6) Ambos limitaban la pensión únicamente *294a la mujer, mientras que la versión francesa se refería a cualquier cónyuge. Por otro lado, se establecía el subsi-guiente matrimonio de la mujer como causa para revocar la pensión. A pesar de esas diferencias, estos artículos mantuvieron los caracteres fundamentales de la versión francesa. Es decir, los tres artículos concretaban tres re-glas esenciales: (a) tan sólo el ex cónyuge “inocente”(7) te-nía derecho a la pensión, (b) los recursos del ex cónyuge inocente debían ser insuficientes y los del “culpable”(8) su-ficientes para sufragar la pensión y (c) se establecía un límite máximo para la pensión. Véase H. León Mazeaud y J. Mazeaud, Lecciones de Derecho Civil, Buenos Aires, Ed. Jurídicas, 1959, Vol. II, págs. 501-516.
Esta disposición se distinguía, en todas sus versiones,(9) por su carácter subjetivista, ya que establecía la culpa como un elemento de umbral al determinar la pensión alimenticia. Debido a este elemento de “culpa”, el pago de la pensión ex cónyuge se asemejaba a una obligación ex delicto y se alejaba de la típica obligación alimenticia.
En la doctrina francesa, esta dualidad dio lugar a cierta controversia sobre la naturaleza jurídica de la pensión. Para algunos tratadistas, la pensión del ex cónyuge suponía una obligación alimenticia y constituía esencialmente una manifestación de la obligación de socorro *295entre esposos.(10) Es decir, se concebía esta pensión como una extensión de la obligación entre parientes, que aún disuelto el matrimonio obligaba a los ex cónyuges. Esta concepción estaba reñida con la idea de que el divorcio rompía todo vínculo entre los ex cónyuges.(11) Otro sector de la doctrina percibía esta pensión como una “aplicación pura y simple al divorcio de los principios generales de responsabilidad civil.(12) La pensión es de esa forma vis-lumbrada como una indemnización debida por el [ex cónyuge] responsable del divorcio al que es la víctima de su culpa, como reparación del perjuicio causado”. León Mazeaud y Mazeaud, op. cit., pág. 510.(13)
Ambas corrientes recibieron fuertes críticas, dando lu-gar a una tercera corriente ecléctica, para la cual la pen-sión de ex cónyuge es de naturaleza mixta. Se señala en-tonces que
... el peijuicio que tiene por objeto reparar el abono de la pensión alimentaria es exclusivamente el que resulta de la cesación de la vida conyugal; es decir, de la extinción, por falta del cónyuge culpable, de la obligación del artículo 212 [Art. 142 del Código Civil de Puerto Rico, 31 L.P.R.A. 561], que ca-racterizaba la vida conyugal y que no puede sobrevivirle. M. Planiol y J. Ripert, Tratado práctico de Derecho Civil francés (M. Díaz Cruz, trad.), La Habana, Ed. Cultural, 1939, Vol. II, págs. 497-498.
Según esta teoría, la obligación de pagar pensión de ex cónyuge está fundamentada en la culpa e indemniza al cónyuge inocente por la eliminación de la obligación de so-corro entre parientes causada por el cónyuge culpable al *296provocar el divorcio. Precisamente, por ser el cónyuge culpable el causante de la ruptura, éste estaba obligado a sub-sanar las consecuencias patrimoniales de la separación. La teoría mixta fue suscrita eventualmente por la mayoría de la doctrina francesa y su jurisprudencia.(14)
De acuerdo con la teoría mixta, la pensión ex cónyuge combina elementos de pensión alimenticia propiamente dicha y elementos de obligación ex delicto. De cada uno de estos elementos se deriva una serie de reglas. Así, se con-sidera que, por su carácter alimentario, la pensión es in-embargable, varía con las necesidades del acreedor y los recursos del deudor, y no es transmisible activamente. León Mazeaud y Mazeaud, op. cit., pág. 510. En cuanto a su carácter indemnizatorio, la doctrina señala que la pen-sión de ex cónyuge se debe tan sólo cuando el perjuicio es la consecuencia directa del divorcio; por esa razón también, según ese sector de la doctrina, se puede transmitir pasivamente. Id.
Debemos resaltar una característica que resulta perti-nente a la controversia que suscita este caso y que se de-riva del carácter cuasi delictual atribuido por la doctrina francesa al Art. 109, como elemento que lo diferencia sus-tancialmente de las obligaciones típicas alimenticias. Fun-damentado en ese carácter cuasi delictual, la doctrina francesa suscribió una teoría de causalidad, según la cual el divorcio era causa de la obligación alimenticia y la nece-sidad económica debía surgir como efecto de éste. Así, “ge-neralmente el señalamiento de la pensión de alimentos se hace por la sentencia de divorcio”, por lo que “habrá que referirse al pronunciamiento de la sentencia del divorcio para apreciar si el demandante está falto de recursos. Efec-tivamente la indemnización se funda sobre el perjuicio que al cónyuge inocente causa el divorcio y la ausencia de re-*297cursos posterior no se toma en consideración”. León Mazeaud y Mazeaud, op. cit., pág. 516. La jurisprudencia francesa acogió esta visión de la pensión, al sostener que el estado de necesidad del cónyuge reclamante debía surgir como consecuencia del divorcio y no por otras circunstancias. León Mazeaud y Mazeaud, op. cit, págs. 501-516.(15)
La teoría de la causalidad fue acogida en Puerto Rico por Mascareñas, quien sostuvo que “la necesidad de la mu-jer ha de ser actual en el momento del divorcio”. A su en-tender, si la necesidad se producía después de decretado el divorcio, no procedía la pensión, pues “[l]a necesidad o falta de medios ya no será debida a la disolución del ma-trimonio, que es el fundamento que determina la pensión de la mujer divorciada”. C.E. Mascareñas, Curso de Derecho Civil, Ponce, Ed. U.C.P.R., 1961, pág. 300.
Podemos concluir a este punto que la pensión alimenti-cia del Art. 109, supra, en su versión anterior a la en-mienda de 1995, constituía una pensión alimentaria sui generis que tenía elementos de la típica pensión alimenta-*298ria entre parientes y elementos de responsabilidad civil.(16) Examinemos ahora las enmiendas que el legislador realizó en este artículo en 1995.
C. Las enmiendas de 1995
Mediante la Ley Núm. 25, supra, se enmendó el Art. 109, supra, con el propósito principal de eliminar de su redacción la limitación relativa a cuál de los ex cónyuges podía ser acreedor a la pensión. Se introduce, entonces, la posibilidad de que el hombre también lo sea. La exposición de motivos explica que la versión anterior “representa un trato diferente y discriminatorio contra el hombre por ra-zón de sexo”, incorporando así lo que este Tribunal resolvió mediante interpretación en Milán Rodríguez v. Muñoz, 110 D.P.R. 610 (1981).(17) El historial legislativo también refleja la clara intención de eliminar la culpa como criterio de um-bral para la concesión de la pensión, puesto que, según se explica en el P. del S. 652, Informe de la Comisión de Go-bierno al Senado de Puerto Rico: “la reforma de 1976 ha ido desapareciendo el concepto de culpa vinculado al divor-cio desde que se instituyó éste en nuestra jurisdicción.”
*299En este último aspecto, nuestra legislación se sumó a la corriente europea más moderna, que reconoce que las obligaciones alimenticias deben estar ajenas a la dicotomía de “cónyuge inocente” y “cónyuge culpable”. Véase H. Campuzano Tome, La pensión por desequilibrio económico en los casos de separación y divorcio, Barcelona, Ed. Bosch, 1986, págs. 17-22.(18) La ley de 1995 añadió al Art. 109, supra, la posibilidad de modificar la pensión por alteraciones sustanciales en las circunstancias, ingresos y la fortuna de uno u otro cónyuge. Por último, eliminó el criterio de “vida licenciosa” como causal para revocar la pensión alimenticia.(19)
*300Sin embargo, la reforma de 1995 no alteró la medida de “necesidad” (20) como criterio para la concesión de la pensión. Es decir, se descartaron los modelos de España,(21) Francia e Italia, donde se concede la pensión a base del desequilibrio económico entre los ex cónyuges y no a base de la necesidad del cónyuge reclamante.(22)
En cuanto a la naturaleza jurídica de este artículo en Puerto Rico, podemos destacar que al eliminarse el criterio subjetivo de la culpa, el criterio de necesidad resulta primordial para determinar la concesión de la pensión. Con ello, el modelo seguido por el legislador en las enmiendas de 1995 acerca la pensión de ex cónyuge aún más a una obligación puramente alimenticia o a lo que la doctrina ha caracterizado como un sistema objetivo para *301determinar la pensión. Albaladejo, op. cit, pág. 431. No obstante, esta nueva versión del Art. 109 no eliminó com-pletamente las consideraciones subjetivas, ya que en los nuevos incisos (d), (e) y (f) —que discutiremos más adelan-te— se invita al juzgador a escudriñar la aptitud de los ex cónyuges hacia la vida matrimonial. En este sentido, el artículo enmendado sólo elimina la subjetividad parcial-mente e instituye un sistema más bien cuasi objetivo.
Por otra parte, las enmiendas de 1995 también parecen vincular la obligación alimenticia del ex cónyuge más directamente con el divorcio. Al exigir, por ejemplo, que el juzgador tome en consideración la duración del matrimonio y de la convivencia conyugal al fijar la pensión (inciso (f)), se reconoce una relación entre el divorcio; es decir, la terminación de esa convivencia conyugal y el estado de necesidad que da base a la pensión. De esa manera, se contempla que la necesidad económica alegada sea consecuencia de y guarde relación con el divorcio. Según vimos, la vinculación de la necesidad con el divorcio es compatible con la doctrina española y europea en general. Acorde a lo anterior, la obligación alimentaria regulada por el Art. 109, supra, es una secuela de la ruptura conyugal, es decir, que nace de ese evento y va dirigida a conjugar las necesidades alimentarias derivadas del divorcio.
 Esta conclusión no resulta tan sólo de la letra enmendada del Art. 109, supra, sino que corresponde a la estructura lógica del Código Civil. El Art. 109, supra, está incluido en el Libro Primero del Código Civil, Título IV, Capítulo V, dedicado a los “efectos del divorcio”. Dada la naturaleza de nuestro Código como un “todo armónico”,(23) *302esta ubicación no responde tan sólo a la lógica de su redac-ción, sino que tiene también un valor normativo. El Código Civil establece un artículo particular para las necesidades que son resultado del divorcio,(24) otro para las necesidades alimentarias mientras está pendiente el divorcio(25) y otro para aquellas que surgen mientras el alimentista está ca-sado o tiene parientes dentro de los grados especificados.(26) Las necesidades atendidas en el contexto del parentesco, matrimonial o de otro tipo, pueden presen-tarse en cualquier momento y por cualquier causa, ya que tienen un carácter genérico. Es forzoso concluir que cuando la necesidad del reclamante esté vinculada al divorcio, o surja como consecuencia de éste, deben reclamarse alimen-tos al ex cónyuge al amparo del Art. 109, supra. Sólo si el ex cónyuge reclamado no cuenta con medios suficientes, es que corresponde a los parientes enumerados en el Art. 143, supra, suplir las necesidades del reclamante, siguiendo el orden de prelación del Art. 144, supra. Este es el esquema normativo resultante de la lógica estructural del Código Civil y es compatible también con nuestras reglas de inter-pretación de normas específicas y normas generales.
Consideramos, además, que esta interpretación de la relación entre los artículos mencionados es cónsona, no sólo con la regulación de los alimentos entre parientes y los ex cónyuges en disposiciones separadas, sino con el efecto radical del divorcio en nuestro ordenamiento(27) Asimismo, está en armonía con nuestra jurisprudencia, que reconoce la separación clara de cada una de estas obligaciones. Por eso, en Meléndez v. Tribunal Superior, 77 *303D.P.R. 535, 541 (1954), señalamos: “los alimentos de la mu-jer casada, en su carácter de cónyuge, y los que se conceden a la mujer que ha obtenido el divorcio, no se rigen por las mismas disposiciones legales.” Más adelante indicamos: “Una vez disuelto el vínculo matrimonial por el divorcio ... cesa la obligación que bajo el artículo 143 tienen los cónyuges.” Id.
Debemos señalar que la interpretación que adoptamos en nada altera el asunto medular resuelto en Suria v. Fernández Negrón, 101 D.P.R. 316 (1981), en cuanto a la imprescriptibilidad de la obligación alimentaria entre ex cónyuges, si bien los fundamentos de dicha decisión, relacionados con la necesidad de aliviar la situación “desesperada” de la mujer divorciada, no están necesariamente vigentes bajo el ordenamiento actual(28) La acción bajo el citado Art. 109 no prescribe, según resolvimos en Suria v. Fernández Negrón, supra, siempre que las peticiones de alimentos entre ex cónyuges, aunque puedan reclamarse ad perpetuam, estén vinculadas en relación de causalidad con el divorcio(29) La necesidad de la pensión puede surgir, por ejemplo, por la terminación del deber de socorro entre los esposos o por la falta del sustento cotidiano al que había estado acostumbrado el cónyuge reclamante.
En conclusión, resolvemos que los Arts. 109 y 142 del Código Civil de Puerto Rico, supra, son disposicio-*304nes separadas que se refieren a obligaciones distintas. Dis-ponemos, además, que sólo debe recurrirse a los parientes indicados en el Art. 142 cuando el ex cónyuge reclamado no pueda sufragar los alimentos del ex cónyuge reclamante. En este sentido, la decisión del Tribunal de Apelaciones es correcta.
D. Los ocho criterios añadidos en 1995
Las conclusiones anteriores atienden el problema principal que suscita este caso, mas no lo resuelve por completo. El Tribunal de Apelaciones determinó que la re-currida era acreedora a una pensión de ex cónyuge, si bien devolvió el caso para que instancia determinara la cuantía. Respecto a esto, el peticionario argumenta que la deman-dante no demostró que cumplía con el factor de necesidad, pues no presentó prueba sobre incapacidad o imposibilidad para generar ingresos. Parece entender que la nueva re-dacción del Art. 109 impone una carga probatoria particular a quien reclama alimentos. En ese sentido, sugiere que la parte reclamante de alimentos debe demostrar específi-camente que posee alguna incapacidad física o mental, o que no es capaz de generar ingresos.
Algunos miembros de este Tribunal acogen esta teoría y concluyen que las circunstancias añadidas al Art. 109, supra, en 1995 constituyen criterios valorativos que deben considerarse tanto para decidir si se concede la pensión como para determinar su cuantía. Aplicando este concepto concluyen, específicamente, que por razón de las enmien-das la cónyuge reclamante en este caso tiene que traer prueba sobre las gestiones realizadas por ella para procu-rarse un empleo y sobre enfermedades o incapacidades que la inhabiliten para ejercer un trabajo. A la luz de lo antes dicho, resulta necesario aclarar el alcance de las circuns-tancias añadidas en 1995.
Como ya explicamos anteriormente, el modelo norma-tivo del listado de circunstancias incorporadas al Art. 109, *305supra, en 1995 es el Art. 97 del Código Civil español. La disposición española dota al cónyuge “al que la separación o divorcio produce desequilibrio económico” respecto al otro, del “derecho a una pensión que se fijará en la resolu-ción judicial, teniendo en cuenta”, entre otras, las circuns-tancias que corresponden a las que fueron incorporadas a nuestro Art. 109 en 1995. (Énfasis en el original suprimido y énfasis suplido.) M. Albaladejo, Comentarios al Código Civil y compilaciones forales, 2da ed., Madrid, Ed. Edersa, 1982, Vol. II, pág. 415.
Expresado de esa forma, la doctrina española ha inter-pretado que el juez debe considerar estas ocho circunstan-cias “para fijar la cuantía de la pensión y no para decidir si procede o no a concederla, pues ello debe hacerse conforme a lo establecido en el primer párrafo del artículo 97”. (Én-fasis suplido.) Albaladejo, op. cit., pág. 432.
Al añadir las circunstancias enumeradas en el Art. 97 del Código Civil español a nuestro Art. 109, el legislador varió el texto introductorio. Según nuestro texto, “[e]l Tribunal concederá los alimentos ... teniendo en cuenta” las circunstancias ya mencionadas”. (Énfasis suplido.) Esta re-dacción sugiere que los criterios añadidos simplemente buscan “nutrir la conciencia del juzgador al fijar el monto de la pensión”. Díaz v. Alcalá, 140 D.P.R. 959, 978 (1996). El examen del historial legislativo, en particular la expli-cación sobre el “alcance de la medida” del Informe de la Comisión de Gobierno sobre el P. del S. 652 de 5 de abril de 1995, 12ma Asamblea Legislativa, 3ra Sesión Ordinaria, no arroja luz en cuanto a si esa diferencia indica la inten-ción legislativa de que las circunstancias añadidas sirvie-ran también para determinar la procedencia de la pensión. Explica el Informe que
... la concesión de alimentos al ex cónyuge debe basarse en otros criterios además que [sic] la culpa. Hasta ahora, los cri-terios tradicionales están basados en la necesidad del alimen-tista y los recursos económicos del obligado. A estos efectos la Comisión de Gobierno considera necesario añadir algunas cir-*306cunstancias que podrá también tomar en consideración el juez en la determinación de alimentos al ex-cónyuge, adoptados del artículo 97 del Código Civil español. El propósito de esta en-mienda es contribuir a la orientación de la discreción judicial y satisfacer las necesidades de los ex-cónyuges sobre las bases reales de la institución del matrimonio. (Enfasis suplido.) In-forme, supra, pág. 4.
En Díaz v. Alcalá, supra, al referirnos a los alimentos de ex cónyuge a la luz del Art. 109, supra, luego de las enmiendas de 1995, citamos in extenso la doctrina española, en particular aquella tocante a la naturaleza de la pensión compensatoria entre ex cónyuges. Apoyados en esta corriente doctrinal, dijimos específicamente que los ocho criterios añadidos al Art. 109 “serán los elementos de juicio judiciales para fijar el monto de cualquier pensión post divorcio”. (Énfasis suplido.) Díaz v. Alcalá, supra, pág. 982. El análisis requerido a propósito de la controversia específica del caso nos lleva a reiterar que la mayoría de las enmiendas de 1995 aplican al monto de la pensión. Los únicos elementos verdaderamente nuevos añadidos al Art. 109 en 1995, supra, son aquellos que resultan pertinentes para fijar el monto de la pensión, según expusimos en Díaz v. Alcalá, supra. Ahora bien, ninguno de los ocho criterios añadidos, ni los nuevos ni los que ya estaban prefigurados en la jurisprudencia, añade una carga probatoria específica a la reclamación. Veamos el listado más de cerca.
1. Acuerdos a los que hubiesen llegado los ex cónyuges
En España, la posibilidad de que los cónyuges hubiesen llegado a ciertos acuerdos guarda relación con el Art. 90 de su Código Civil, que regula los acuerdos voluntarios de los ex cónyuges referentes a la regulación de los efectos de la nulidad, separación o divorcio, y aquellos acuerdos relacionados con la regulación de la separación o divorcio por consentimiento mutuo. Estos acuerdos deben referirse, entre otros extremos, a la pensión “que conforme al artículo 97 correspondiere satisfacer, en su caso, a uno *307de los cónyuges”. Albaladejo, op. cit, pág. 372. Aunque en Puerto Rico no hay una disposición similar, la posibilidad de un acuerdo de este tipo puede ser pertinente tanto para la concesión de la pensión como para determinar su cuantía. Sin embargo, no importa lo pactado previamente por los cónyuges, la existencia de un acuerdo no sustituye, sin más, el criterio primordial de necesidad establecido en el primer párrafo del Art. 109, supra.(30)
2. La edad y el estado de salud
Este factor, según la doctrina, se refiere tanto a la edad y salud del reclamante como a la del reclamado. El juzga-dor debe ser cuidadoso al evaluar estas circunstancias de-bido al efecto que éstas pueden tener sobre la productivi-dad de un individuo. Explica el profesor Serrano Geyls que este parámetro sirve “para determinar la vida ocupacional que le queda a una persona”.(31)
3. La cualificación profesional y probabilidades de empleo
Las circunstancias incluidas en este inciso 3 también aplican a ambos ex cónyuges, puesto que la cualificación profesional y las probabilidades de empleo son inversamente proporcionales a la necesidad y directamente proporcionales a la capacidad para sufragarla.(32)
No podemos concluir que la consideración de estas cir-cunstancias imponga al ex cónyuge reclamante la obliga-*308ción específica de demostrar que no es joven, que no está en buen estado de salud y que no tiene capacidad para trabajar. Más bien, son circunstancias relacionadas con la necesidad del ex cónyuge reclamante y la capacidad de aportación del otro ex cónyuge que no constituyen nuevos criterios sobre los cuales debe presentarse prueba, sino que fueron elaborados jurisprudencialmente, junto a muchos otros, para guiar la discreción del juzgador respecto a la solicitud del ex cónyuge reclamante. Véanse: Cantellops v. Cautiño Bird, 146 D.P.R. 791 (1998); Soto López v. Colón, 143 D.P.R. 282 (1997); Díaz v. Alcalá, supra; González v. Suárez Milán, supra; Milán Rodríguez v. Muñoz, 110 D.P.R. 610 (1981); Casiano v. Tribunal Superior, 101 D.P.R. 327 (1973); Rubio Sacarello v. Roig, 84 D.P.R. 344 (1962); Meléndez v. Tribunal Superior, 77 D.P.R. 535 (1954); Puigdollers v. Monroig, 26 D.P.R. 310 (1918).
4. La dedicación pasada y futura a la familia
La incorporación de este factor en Puerto Rico ha sido criticada, porque responde a un sistema compensatorio como el español y no alimentario como el nuestro. R. Serrano Geyls, La nueva ley de pensiones alimentarias post-divorcio, 30 Rev. Jur. U.I.P.R. 97, 118 (1996). En aquel sis-tema, esta circunstancia se utiliza para compensar al ex cónyuge que ha tenido gran dedicación a la familia. García Cantero señala al respecto que “en estos casos en que el sacrificio de uno ha sobrepasado lo normal, parece justo compensarle de alguna manera con una notable pensión por desequilibrio”. Albaladejo, op. cit., pág. 434. Se trata, pues, de un criterio de carácter subjetivo que exige que el juzgador examine la aptitud del cónyuge hacia la vida familiar al fijar la cuantía de la pensión.
Ahora bien, la dedicación pasada y futura a la familia no debe utilizarse ni para conceder ni para negar el derecho a la pensión. Considerar la dedicación a la familia como factor para determinar la concesión de la pensión *309tiende a acercarnos a la antigua figura de la culpa, en particular para evaluar negativamente el grado de dedicación demostrado. Esa aplicación sería incompatible con la in-tención del legislador de fundamentar la concesión de la pensión tan sólo en las circunstancias económicas de los ex cónyuges, descartando expresamente la relación culpa-inocencia.(33)
5. La colaboración con su trabajo en las actividades mer-cantiles, industriales o profesionales del otro cónyuge
La consideración de esta circunstancia también tiene un fuerte carácter indemnizatorio y, según nos señala la doc-trina, está vinculada con la figura del enriquecimiento injusto.(34) La lógica indica que la colaboración plena en las actividades del ex cónyuge reclamado debe suponer un in-cremento en la pensión concedida.
6. La duración del matrimonio y de la convivencia conyu-gal
Al igual que el factor anterior, éste tiene naturaleza compensatoria más que alimentaria. En su versión espa-ñola ha sido interpretado como un ejemplo del carácter in-demnizatorio de la pensión y debe entenderse como que “a mayor convivencia mayor pensión”.(35)
La consideración de los incisos (d), (e) y (f) del Art. 109, supra, requiere un caveat. Todos mencionan cir-*310constancias que exigen que el juzgador examine la aptitud de los ex cónyuges hacia su previa vida conyugal. No hay duda de que el legislador considera importante la aporta-ción y ayuda que brindó el ex cónyuge reclamante a la con-vivencia y situación conyugal mientras estaba vigente el matrimonio. Ahora bien, la incorporación al referido Art. 109 de este segundo grupo de circunstancias, que indubi-tadamente son de carácter subjetivo, tiene que verse en el contexto de la decisión de eliminar la consideración de la relación culpa-inocencia como factor para la concesión de la pensión. Por eso, concluimos que las circunstancias in-cluidas en los incisos (d), (e) y (f) de este artículo necesa-riamente guardan relación con la cuantía de la pensión y no con su concesión. Debe hacerse particular hincapié en que, una vez determinada la necesidad, por cualquier me-dio, los factores contenidos en estos incisos no pueden uti-lizarse para descartar la pensión.
7. El caudal y medios económicos y las necesidades de uno y otro cónyuge
8. Cualquier otro factor que considere apropiado dentro de las circunstancias del caso
Estos dos últimos factores, añadidos al enmendar el Art. 109, supra, resultan básicamente redundantes e innecesarios. El primero es una paráfrasis del criterio de “necesidad” establecido en el primer párrafo del Art. 109, que establece la pensión para el ex cónyuge “que no cuente con medios suficientes para vivir”. íd. Además, reitera una consideración reconocida por la jurisprudencia que surge de la lógica interna de la figura de la necesidad como pre-supuesto de la pensión de ex cónyuge; a saber, la capacidad del ex cónyuge reclamado para proveerla. En cuanto al úl-timo criterio, el legislador confirma lo que ya se infiere de *311la primera oración del segundo párrafo, es decir, que los criterios añadidos no son numerus clausus(36)
En resumen, si observamos detenidamente las enmiendas de 1995 nos percatamos de que ninguna de éstas debe interpretarse de manera contraria a la clara intención legislativa de descartar la culpa como presupuesto para conceder o negar la pensión, como tampoco la de eliminar las diferencias entre los géneros. Igualmente claro es el mandato legislativo a los tribunales, que les requiere conceder o negar la pensión sobre la base de la necesidad del ex cónyuge reclamante y la capacidad económica del ex cónyuge a quien se le reclama. Nos parece que ese parámetro es suficiente para dirigir la sana discreción de los Tribunales de Primera Instancia.
Dado su carácter de numerus apertus, las ocho circunstancias añadidas en 1995 son más bien ejemplos de aquellas que puede tomar en cuenta un juez al determinar la pensión de ex cónyuge. Interpretarlas como que imponen al reclamante una obligación específica de prueba, constituye una interpretación demasiado restrictiva y contraria al espíritu solidario y alimentario que rige esta figura.
La alegación suficiente para reclamar la pensión de ex cónyuge es, por lo tanto, aquella que establezca que se carece de medios “suficientes para vivir”. Para demostrar esa necesidad sólo se requiere presentar cualquier prueba pertinente tendente a establecer que no se cuenta con dichos medios suficientes para vivir y no necesaria-*312mente que se es anciano, incapacitado o incapaz de trabajar.
HH J — I
En su sentencia de 1 de julio de 2002, el Tribunal de Primera Instancia hizo determinaciones de hechos sobre varias de las circunstancias añadidas al Art. 109 en 1995, entre ellas, la edad de la demandante, su preparación aca-démica, la asunción de deudas por el ex cónyuge deman-dado y el uso continuo del anterior hogar conyugal. Sin embargo, no las tomó en consideración al emitir su decisión. Tampoco consideró otros factores, como la dedica-ción de la reclamante a la familia, la duración del matri-monio y la convivencia conyugal, sobre los cuales se pre-sentó la prueba. Resulta inaceptable que el tribunal inferior haya elaborado determinaciones de hechos sobre varios de estos aspectos sin otorgarles mayores consecuen-cias, pues despachó la controversia fundamentándose equi-vocadamente en que la demandante debía reclamar ali-mentos, en primer lugar, a sus parientes al amparo del Art. 142 del Código Civil de Puerto Rico, supra.
Una interpretación objetiva de los hechos adjudicados por el tribunal de instancia nos lleva a resolver que no erró el Tribunal de Apelaciones al conceder la pensión solicitada y ordenar la devolución del caso al Tribunal de Primera Instancia para que determine el monto de la pensión. No hay duda que ese tribunal está en mejor posición para so-pesar la necesidad demostrada por la ex esposa y la situa-ción económica del ex esposo.
Por los fundamentos anteriormente expuestos, se con-firma la decisión recurrida y se devuelve el caso al Tribunal de Primera Instancia para que proceda conforme a lo aquí establecido.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri emitió una *313opinión de conformidad. El Juez Asociado Señor Rebollo López disintió con una opinión escrita. El Juez Asociado Señor Rivera Pérez disintió sin opinión escrita.
— O —

 El Tribunal de Primera Instancia hizo las determinaciones de hechos si-guientes:
“1. La peticionaria nunca ha ejercido otra labor que la de madre, esposa y ama de casa. Cursó hasta noveno grado de escuela intermedia. Cuenta con la edad de cincuenta y un años (51). Durante el matrimonio la única fuente de ingresos provino del peticionario, Dos [sic] Israel Morales Vargas. El demandado hace cinco (5) años comenzó a trabajar en la Corporación del Fondo del Seguro del Estado en el área de archivo.
“2. La peticionaria declaró que actualmente solamente cuenta con $180.00 mensuales que recibe por concepto de Programa de Asistencia Nutricional para ella y para su hija. Sus gastos personales $15.00, agua $15.00, energía eléctrica $80.00, transportación pública $15.00. Continua haciendo uso del Plan Médico de su esposo *290hasta abril de 2002, fecha en que cesará dicho beneficio. Tiene gasto mensual en medicina de aproximadamente $20.00 a $25.00. En cuanto a los demás gastos se sometió Planilla de Información Económica en evidencia. Conforme a la misma la peticionaria tiene un gasto mensual de $597.33.
“3. También declaró que reside en el hogar ganancial y está en posesión y dis-frute de los bienes y efectos propios del hogar. Actualmente viven en su hogar dos de sus hijos, ambos son mayores de edad. Uno de ellos está casado y vive con su esposa y una hija, también en el hogar de la peticionaria. La demandada no trabaja, se ocupa de las tareas propias del hogar y ha cuidado de la nieta mientras su hijo y la esposa de éste trabajan.
“4. Los servicios de la vivienda están a nombre del demandado, excepto el telé-fono que está a nombre del hijo que vive en el hogar quien paga porque es suyo. Durante el matrimonio hubo deudas gananciales pero el demandado no le dejó deu-das, ya que él las asumió.
“5. El demandado trabaja en el Fondo del Seguro del Estado de Caguas y tiene un ingreso de $2,000.00 mensuales. Recibe un Bono de Navidad de $1,500.00. No tiene ningún otro tipo de trabajo. Reside con sus padres, quienes cuentan con la edad de 84 y 82 años respectivamente, en la residencia de éstos. Él paga todas las deudas gananciales que ascienden a $480.00 mensuales, además de una deuda de teléfono perteneciente a su hijo y que él tuvo que asumir. Dicha deuda era de $1,278.00 y paga $125.00 mensuales. Estudia los sábados un curso de reparación de computadoras. Alegó padecer de desbalance y tiene un gasto mensual de medica-mento de $25.00 los cuales no cubre el plan. Tiene un préstamo de estudiante de $120.00 mensuales. Tiene gasto de luz de $100.00 bi-mensual.” Resolución del Tribunal de Primera Instancia, págs. 1-4.


 El informe de la Comisión Codificadora designada por el Presidente de Es-tados Unidos para enmendar el Código Civil vigente en Puerto Rico sostuvo que:
“ ‘Es indudable que la mente del Congreso fu[e] poner las instituciones de la isla en más estrecha [ajrmonía con el sistema americano, pero sin efectuar cambios re-pentinos .... Todo cambio violento que se hiciera despertaría las fuerzas para ameri-canizar la isla.’ ” L. Muñoz Morales, Reseña histórica y anotaciones al Código Civil de Puerto Rico, Río Piedras, Ed. U.P.R., 1947, pág. 23.


 El Art. 109 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 385, corresponde al Art. 177 del Código Civil de Puerto Rico vigente entre 1902 y 1930, año en que se reenumeró como Art. 109. Desde entonces no ha sufrido ningún cambio estructural. Véase T. Picó de Silva, Los alimentos al ex-cónyuge: algunas consideraciones en torno a una reforma, 40 Rev. C. Abo. P.R. 29, 30-31 (1983).


 La versión que se adoptó fue la vigente en ese estado en 1902, pero que databa de 1870; es decir, era anterior al Código Civil español vigente en Puerto Rico, que fue extendido a Puerto Rico en 1889. R. Serrano Geyls, La nueva Ley de Pensio-nes Alimentarias Post-Divorcio, 30 Rev. Jur. U.I.P.R. 97, 97-98 (1996). Véase, ade-más, Muñoz Morales, op. cit., págs. 258-276; González v. Suárez Milán, 131 D.P.R. 296, 298-300 (1992).


 El Art. 160 del Código Civil de Louisiana, según enmendado en 1928, proveía lo siguiente:
“If the wife who has obtained the divorce, has not sufficient means for her maintenance, the court may allow her, in its discretion, out of the property of her husband alimony which shall not exceed one-third of his income. ...
“This alimony shall be revocable in case it should become unnecessary, and in case the wife should contract a second marriage.” LSA-C.C. Sec. 160 (West 1952).
Por otro lado, el Art. 301 del Código Civil francés establece:
“Si los esposos no hubieran concedido ninguna ventaja, o si las estipuladas parecieren insuficientes para asegurar la subsistencia del esposo que hubiere obte-nido el divorcio, el tribunal podrá concederle, sobre los bienes del otro cónyuge, una pensión alimenticia, que no podrá exceder del tercio de los ingresos del otro cónyuge. Esta pensión será revocable en el caso de que dejara de ser necesaria.”


 La versión vigente antes de la Reforma de 1995 establecía lo siguiente:
“Si la mujer que ha obtenido el divorcio no cuenta con suficientes medios para vivir, el Tribunal Superior podrá asignarle alimentos discrecionales de los ingresos, rentas, sueldos o bienes que sean de la propiedad del marido, sin que pueda exceder la pensión alimenticia de la cuarta parte de los ingresos, rentas o sueldos percibidos.
“Si el divorcio se ha decretado por la causal de separación, la mujer podrá solicitar los alimentos a los que se refiere el párrafo anterior, si no cuenta con medios suficientes para vivir.
“La pensión alimenticia será revocada si llegase a hacerse innecesaria, o cuando la mujer divorciada contrajese segundo matrimonio o cuando viva en público concu-binato u observare vida licenciosa.” 31 L.P.R.A. see. 385.
Esta disposición refleja la enmienda efectuada por la Ley Núm. 90 de 5 de mayo de 1948, que alteró el artículo en cuatro aspectos fundamentales. En primer lugar, se *294amplió la base del cómputo de la pensión al incluir “ingresos, rentas y sueldos”, además de los bienes propiedad del marido. En segundo lugar, se añadió que la mujer que obtiene el divorcio por separación también se beneficiaría de estos alimentos. En tercer lugar, se redujo el máximo de la pensión, de una tercera parte a una cuarta parte de los “ingresos, rentas o sueldos percibidos por el esposo”. Por último, se añadieron dos circunstancias adicionales que conllevarían la revocación de la pensión: “vida en público concubinato” y “vida licenciosa”. Picó de Silva, op. cit., págs. 37-38.


 Se entendía por “cónyuge inocente” aquel que, no habiendo cometido ninguno de los hechos presentados en las causales de divorcio, lo obtenía.


 Se entendía por “cónyuge culpable” aquel que cometió alguna de las faltas enumeradas dentro de las causales de divorcio y que por ende lo provocaba.


 Arts. 109 del Código Civil de Puerto Rico, supra, 160 del Código Civil de Louisiana y 301 del Código Civil francés.


 Véase Art. 142 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 561.


 Esta idea se manifiesta claramente en nuestro ordenamiento en el Art. 105 del Código Civil de Puerto Rico, que dispone que “el divorcio lleva consigo la ruptura completa del vínculo matrimonial y la separación de propiedad y bienes de todas clases entre los cónyuges”. 31 L.P.R.A. see. 381.


 Véase el Art. 1802 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5141.


 En Rubio Sacarello v. Roig, 84 D.P.R. 344, 359 (1962), y Suria v. Fernández Negrón, 101 D.P.R. 316, 319 (1973), hicimos referencia a esta teoría cuasi delictual, si bien en ninguno de estos casos estaba en controversia la naturaleza jurídica de la pensión de ex cónyuge.


 Al respecto, véase C.E. Mascareñas, Familia: Curso de Derecho Civil, Ponce, Ed. U.C.P.R., 1961, pág. 303.


 Debemos dejar claro que, en la actualidad, la pensión de ex cónyuge en Francia es sustancialmente distinta. A la versión que establecía el citado Art. 301 le fueron formuladas muchas críticas:
"... su monto, aveces irrisorio ... las dificultades encontradas por los acreedores, de hecho siempre las mujeres, para obtener el pago regular, la dramatización del proceso para obtener un divorcio por culpas exclusivas, el contencioso que siempre podía volver a suscitarse para la revisión de la pensión. Por tales razones se imponía una reforma.” (Énfasis suplido.) M. Delmas-Marty y C. Labrouse-Riou, Matrimonio y Divorcio (D.Martínez, trad.), Bogotá, Ed. Themis, 1987, pág. 90.
Como consecuencia de las críticas, hoy la pensión ex cónyuges en Francia es de naturaleza compensatoria. Sobre este importantísimo cambio Mireille Delmas-Marty y Catherine Labrouse-Riou explican que el legislador “sustituyó la pensión por una prestación compensatoria cuyo espíritu y técnica son diferentes”. Señalan, además, que esta prestación se encuentra desligada de la culpa en el divorcio y puede favorecer a un esposo en caso de culpas compartidas. Es decir, que no se sanciona la falta ni constituye una prolongación del deber de auxilio entre cónyuges, el cual desaparece. Se caracteriza, además, por ser una suma fija, no sujeta a revisión, que se concederá en general al momento del divorcio. En fin, la nueva pensión trata de “compensar en la medida de lo posible la disparidad que crea la ruptura del matri-monio en las condiciones de vida respectivas”. Delmas-Marty y Labruose-Riou, op. cit., págs. 90-91. Nótese, además, que esta prestación es similar a la pensión com-pensatoria que impera en España y que discutimos más adelante en las notas.


 La jurisprudencia interpretativa del Art. 109, supra, antes de 1995 no aborda directamente el asunto de la naturaleza jurídica de la pensión de ex cónyuge. La jurisprudencia posterior, aunque trata el asunto en algún grado, no lo hace en forma abarcadora. Véanse: Cantellops v. Cautiño Bird, 146 D.P.R. 791 (1998); Soto López v. Colón, 143 D.P.R. 282 (1997); Díaz v. Alcalá, 140 D.P.R. 959 (1996); González v. Suárez Milán, supra; Milán Rodríguez v. Muñoz, 110 D.P.R. 610 (1981); Casiano v. Tribunal Superior, 101 D.P.R. 327 (1973); Rubio Sacarello v. Roig, 84 D.P.R. 344 (1962); Meléndez v. Tribunal Superior, 77 D.P.R. 535 (1954); Puigdollers v. Monroig, 26 D.P.R. 310 (1918).


 Allí dijimos que:
"... el esquema legislativo cristalizado en el artículo en cuestión representa, de su faz y sin lugar a dudas, un trato diferente, injustificado y discriminatorio contra el hombre por razón de sexo, que al presente —bajo el prisma de un riguroso escrutinio judicial y a menos que oportunamente detectemos la cualidad de doble refracción— no puede prevalecer. Sus antecedentes demuestran que su texto —inalterado hasta la actualidad por más de cien años— más bien responde a una concepción arcaica y esteriotipada de la función tradicional limitada que indefectiblemente se le atribuía en el antaño a la mujer: hogar y madre." Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 615-616 (1981).


 ei prof. Raúl Serrano Geyls también discute esto al señalar que la corriente vigente en Europa y aceptada en sistemas, en los cuales la culpa ya no es causal para los divorcios, es eliminar la culpa como presupuesto para la concesión de la pensión. Valga aclarar que en dicho aspecto esos sistemas se diferencian del nuestro, ya que aquí aún existen causales de divorcio culposas, aunque acompañadas de causales no culposas como la separación y el divorcio por consentimiento mutuo. En cuanto a la relación entre la culpa y la pensión, el mismo autor indica que con la pensión de tipo objetivo se busca “no premiar al cónyuge inocente” por razón de serlo, sino más bien se pretende reparar los perjuicios económicos causados por la disolución del matrimonio. Se sugiere que las ventajas de este sistema se derivan del ahorro —a nuestro entender, emocional y económico— de las siempre angustiosas investigacio-nes sobre culpabilidad o inocencia de los ex cónyuges. Serrano Gelys, supra, págs. 111-112, citando a M. Amorós Guardiola et al., Comentarios a las reformas del dere-cho de familia, Madrid, Ed. Tecnos, 1984, Vol. I, pág. 617.


 La nueva versión dispone:
“Si decretado el divorcio por cualesquiera de las causales que establece la see. 321, cualesquiera de los ex cónyuges no cuenta con suficientes medios para vivir, el Tribunal de Primera Instancia podrá asignarle alimentos discrecionales de los ingre-sos, rentas, sueldos o bienes que sean de la propiedad del otro cónyuge.
“El tribunal concederá los alimentos a que se refiere el párrafo anterior, te-niendo en cuenta, entre otras, las siguientes circunstancias:
“(a) Los acuerdos a que hubiesen llegado los ex cónyuges.
“(b) La edad y el estado de salud.
“(c) La cualificación profesional y las probabilidades de acceso a un empleo.
“(d) La dedicación pasada y futura a la familia.
“(e) La colaboración con su trabajo en las actividades mercantiles, indus-triales o profesionales del otro cónyuge.
“(f) La duración del matrimonio y de la convivencia conyugal.
“(g) El caudal y medios económicos y las necesidades de uno y otro cónyuge.
“(h) Cualquier otro factor que considere apropiado dentro de las circuns-tancias del caso.
“Fijada la pensión alimenticia, el juez podrá modificarla por alteraciones sus-tanciales en la situación, los ingresos y la fortuna de uno u otro ex cónyuge. La *300pensión será revocada mediante resolución judicial si llegase a hacerse innecesaria, o por contraer el cónyuge divorciado acreedor a la pensión nuevo matrimonio o vi-viese en público concubinato.” 31 L.P.R.A. see. 385.


 Esta medida se establece al requerir que el ex cónyuge reclamante “no cuenta con suficientes medios para vivir”. Art. 109 del Código Civil de Puerto Rico, supra.


 En 1981, como consecuencia de la extraordinaria reforma del Derecho Civil español tras la trasformación del Estado español en un Estado democrático, se in-trodujo en España la institución del divorcio y se incorporó la figura de la pensión de ex cónyuge por desequilibrio económico. En ese momento el ámbito jurídico europeo era dominado por el modelo francés, que había establecido la “prestación compensatoria”. Dicho modelo, como señalamos en el escolio 14, había sufrido su propia enmienda y había abandonado el sistema de culpa del antiguo Art. 301, supra. Véanse: H. Campuzano Tome, La pensión por desequilibrio económico de los casos de separación y divorcio, Barcelona, Ed. Bosch, 1986, págs. 33-65; C. Lalana del Castillo, La pensión por desequilibrio económico en caso de separación o divorcio, Barcelona, Ed. Bosch, 1993, págs. 89-157.


 En cuanto a las diferencias entre las medidas de necesidad y desequilibrio económico, la doctrina española identifica la primera con las obligaciones alimenta-rias de los Arts. 142 y siguientes de su Código; es decir, las obligaciones entre parientes. Así, la doctrina sostiene que la obligación de alimentos y la pensión por desequilibrio económico son instituciones distintas que responden a presupuestos y fundamentos diferentes: “La primera de ellas ... obedece a criterios de necesidad; nace con el fin de proveer lo indispensable para atender las exigencias vitales, to-mando como base ... la necesidad del que solicita y los recursos del obligado.” Cam-puzano Tome, op. cit., pág. 19. De manera distinta, la pensión por desequilibrio económico constituye un presupuesto más amplio que la necesidad, en cuanto no está solamente destinado a cubrir las necesidades vitales, sino también, y fundamental-mente, a restablecer o reparar el perjuicio económico derivado de la ruptura de la vida conyugal. Id.


 Véase J. Laeruz Berdejo, Elementos de Derecho Civil: parte general, Barcelona, Ed. Bosch, 1974, Vol. I, pág. 26. “No se trata, como en las antiguas compilacio-nes, de una acumulación de textos inalterados de diversas épocas, desprovistos de una unidad interna referidos a una pluralidad inorgánica de supuestos concretos, conservando cada uno su valor y eficacia, sino de un sistema de reglas orgánica-*302mente subordinadas y coordinadas, con pretensiones de generalidad y plenitud, agrupadas por institutos y redactadas en forma escueta y concisa


 Art. 109 del Código Civil de Puerto Rico, supra.


 Art. 100 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 343.


 Art. 143 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 562.


 Véase el Art. 105 del Código Civil, supra, que dispone: “El divorcio lleva consigo la ruptura completa del vínculo matrimonial y la separación de propiedad y bienes de todas clases entre los cónyuges.”


 En ese caso resolvimos, entre otras cosas, que la pensión dispuesta en el Art. 109, supra, es una institución a favor de la mujer inocente que, debido a su carácter alimentario, no está sujeta a prescripción. Concluimos que una mujer podía reclamar alimentos de su esposo doce años después del divorcio. La opinión estuvo fundamen-tada en fuertes consideraciones de índole moral y por esa razón fue criticada por la doctrina. Véase Serrano Geyls, supra.


 Según Serrano Geyls, la pensión “post divorcio ... debería fundarse exclusi-vamente en la situación económica de los ex cónyuges prevaleciente a la fecha de decretarse el divorcio y debería tener una duración limitada ... para que el cónyuge pueda recuperarse económicamente, con la sola excepción de los casos de incapaci-dad temporaria o permanente del alimentista para trabajar, en cuyo caso, el término de la pensión podría extenderse. Me parece injusto y enteramente contrario al divor-cio vincular, mantenerse ese derecho vitaliciamente como si las partes siguieran casadas, o como si un ex cónyuge fuera responsable de las necesidades del otro que no se originaron en el divorcio”. (Énfasis suplido.) Serrano Gelys, supra, pág. 112.


 Al respecto, véase Cantellops v. Cautiño Bird, 146 D.P.R. 791, 806 (1996), donde dijimos expresamente que “por estar la institución de alimentos revestida del mayor interés público, cualquier acuerdo que se hubiere efectuado, no tiene, ni puede tener carácter invariable, o constituir una renuncia a derechos futuros de alimentación”.


 Serrano Geyls, supra, pág. 117. Distinto a otros miembros de este Tribunal, consideramos que una persona de cincuenta y un años de edad no es joven para propósitos de insertarse, por primera vez, en el mercado de trabajo.


 En cuanto al criterio de “cualificación profesional y probabilidades de em-pleo”, tenemos que rechazar la conclusión de miembros de este Tribunal a los efectos de que la recurrida está capacitada para trabajar. Entendemos que correspondería, en cualquier caso, al foro de instancia determinar la capacidad de trabajo de la peticionaria.


 ]\[os parece que la opinión disidente no sopesa el criterio de “dedicación pasada y futura a la familia”. La reclamante dedicó veintisiete años a la familia constituida con el reclamado, dedicándose precisamente a las funciones tradicionales del hogar. Más aún, cuida de su nieta, lo cual constituye, a nuestro entender, “la dedicación futura” contemplada en este criterio y no una fuente de ingreso desapro-vechada, según lo percibe la opinión disidente. Todo lo anterior puede ser de gran pertinencia a la hora de determinar la cuantía de la pensión.


 Véase Serrano Geyls, supra, págs. 118-119.


 Albaladejo, op. cit., pág. 308. Nótese que en este caso las partes estuvieron casadas durante veintisiete años, lo cual resulta pertinente al criterio de duración del matrimonio y de convivencia conyugal y, por lo tanto, relevante al momento de determinar la cuantía de la pensión.


 Debemos señalar, como ejemplo de uno de los criterios adicionales que pue-den considerarse en este caso para evaluar la cuantía de la pensión, que la deman-dante señora Jaime Jaime vive en la antigua casa conyugal. Éste es claramente uno de los elementos que las partes pueden acordar al amparo del Art. 90 del Código Civil español y que la doctrina interpretativa del Art. 97 de dicho código reconoce como circunstancia a considerar al fijar el monto de la pensión. Serrano Geyls, supra, pág. 121.